Beardsley, Justice.
The original debt was due from both the defendants to the deceased (Tuffs), and as an attorney appeared for them, and confessed judgment, that is regular. The judgment on scire facias is also regular. It is not suggested that the attorney who confessed the judgment is irresponsible, so that the parties can have no adequate remedy against him, if he acted without authority; nor are merits sworn to. It is not pretended that any defence could be made, if the parties were now let in to plead to the original action, or to the scire facias. Both judgments being regular and no defence sworn to, the motion must be denied with costs. Buie accordingly.